DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered.
 
Response to Amendment
The Amendment filed on 06/21/2021 has been entered. Claims 1, 5, 13, and 33 have been amended, and no new claims were added or cancelled. Claims 1, 5, 13, and 21-37 are pending in the application. 
The amendment to claim 33 has overcome the respective claim objection and has been withdrawn.

Response to Arguments
Applicant's arguments filed 06/21/2021 have been fully considered and are persuasive. However, the claim amendments have changed the scope of the claims, and Examiner will rely on the combination new reference Evans et al. (US 201200791260), along with previously cited references Watts et al. (US 20140068789) and Kafle et al. (US 20150295982). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims: 1, 5, 13, and 21-36:
Claims 1, 5, 13, and 21-36 are rejected under 35 U.S.C. 103 as being obvious over Watts et al. (US 20140068789), hereafter Watts, and further in view of Kafle et al. (US 20150295982), and Evans et al. (US 201200791260), hereafter Evans.
Regarding claim 1, Watts discloses a computer-implemented method ([0107] see method), comprising:
obtaining a set of client device attributes including information used to select a first content delivery protocol of a plurality of content delivery protocols for streaming content to a first application of a first client device ([0040], see plurality of device types and plurality of streaming protocols, where the device type determines which protocol to use to stream the content);
selecting, based at least in part on the information, a first content delivery protocol ([0040] where the HLS protocol (for example) is used to stream media to the client device); 
streaming, over a network, a first portion of the content to the first client device using the first content delivery protocol, the content including encoded audiovisual media ([0040] where the HLS protocol (for example) is used to stream media to the client device);
obtaining a first client device attribute and a second client device attribute of the set of client device attributes associated with the first application of the first client device, the first client device attribute generated based at least in part on an interaction with the first client device ([0077] see client device load and client device capabilities, which corresponds with a first and second client device attribute).
However, Watts does not explicitly disclose the second client device attribute comprises information indicating an amount of computational resources available to the first application; generating a determination to stream a second portion of the content using a second content delivery protocol from a plurality of content delivery protocols based at least in part on the first client device attribute; and in response to the determination, streaming, over the network, the second portion of the content using the second content delivery protocol.
However, Kafle, which is analogous to Watts because Kafle also discloses delivering content to devices using different protocols, does disclose generating a determination to stream a second portion of the content using a second content delivery protocol from a plurality of content delivery protocols based at least in part on the first client device attribute and the second client device attribute ([0071], where the initial protocol established was UDP transport protocol, [0072], where the “get parameter request” to ascertain whether the sink device (client device) is capable of transmitting media over TCP corresponds with generating a determination); and  
in response to the determination, streaming, over the network, the second portion of the content using the second content delivery protocol ([0074], where the source device begins communicating with the sink device over TCP, indicates streaming the second portion over TCP, where TCP is the second content delivery protocol).
Watts and Kafle (hereafter Watts-Kafle) are analogous art because each reference discloses delivering content to devices using different protocols. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the Watts system of streaming content to different clients using different protocols with the dynamic protocol switching feature, disclosed in the Kafle system. The motivation to combine would be to dynamically select the best transport mechanism (i.e., delivery protocol) based on the type of content, network conditions, or available buffering, as taught by Kafle (Kafle, 0030]). 

However, Watts-Kafle do not explicitly disclose the second client device attribute comprises information indicating an amount of computational resources available to the first application.
However, Evans which is analogous to Watts-Kafle because each reference discloses delivering content to devices using client device attributes and delivery/transport protocols does disclose the second client device attribute comprises information indicating an amount of computational resources available to the first application ([0020] where a selection of an appropriate format of an application (such as a movie or application, depends on the capabilities of a device, such as processor or GPU capabilities, [0036] where a newer device with a faster processor and higher resolution display is able to execute similar types of applications as an existing smart phone, [0041] where the information of the first device indicates the type of device and its video capabilities (I.e., HD, SD, etc.) along with processor speed, RAM, and display/resolution capability, which Examiner corresponds to an amount of computational resources available to a first application, such as a movie).
Watts-Kafle and Evans (hereafter Watts-Kafle-Evans) are analogous art because each reference discloses delivering content to devices using client device attributes and delivery/transport protocols. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the Watts-Kafle system of dynamically streaming content to different clients using different protocols with the tracking of various device capabilities, disclosed in the Evans system. The motivation to combine would be to select an application that is capable of being supported by the device, which is also able to support the greatest number of protocols, as taught by Evans (Evans, 0042]). 

Regarding claim 5, Watts discloses a system ([0097] see system, with processor and memory), comprising a processor; and 
memory storing instructions that, as a result of being executed by the processor, cause the system to ([0097] see memory and processor): 
select a first content delivery protocol to stream media to a first application executed by a first device based at least in part on a set of usage conditions associated with the first device ([0040], see plurality of device types and plurality of streaming protocols, where the device type determines which protocol to use to stream the content, ([0077] see client device load, indicating usage conditions);
provide a first portion of the media in accordance with the first content delivery protocol ([0040] where the HLS protocol (for example) is used to stream media to the client device); 
obtain a first usage condition associated with the first application of the first device, the first usage condition generated based at least in part on an interaction with the first device ([0077] see client device load and client device capabilities). 
However, Watts does not explicitly disclose obtain information indicating an amount of computing resources available to the first application, based at least in part on the first usage condition and the information, provide a second portion of the media using a second content delivery protocol. 
However, Kafle, which is analogous to Watts because Kafle also discloses delivering content to devices using different protocols, does disclose based at least in part on the first usage condition and the information ([0054] where the user may select between lower latency or higher reliability display of the media stream and the sink buffer size may be adjusted, [0071], where the initial protocol established was UDP transport protocol, [0072], where the “get parameter request” to ascertain whether the sink device (client device) is capable of transmitting media over TCP corresponds with usage condition), provide a second portion of the media using a second content delivery protocol ([0074], where the source device begins communicating with the sink device over TCP, indicates streaming the second portion over TCP, where TCP is the second content delivery protocol).
Watts and Kafle (hereafter Watts-Kafle) are analogous art because each reference discloses delivering content to devices using different protocols. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the Watts system of streaming content to different clients using different protocols with the dynamic protocol switching feature, disclosed in the Kafle system. The motivation to combine would be to dynamically select the best transport mechanism (i.e., delivery protocol) based on the type of content, network conditions, or available buffering, as taught by Kafle (Kafle, 0030]). 

However, Watts-Kafle do not explicitly disclose obtain information indicating an amount of computing resources available to the first application.
However, Evans which is analogous to Watts-Kafle because each reference discloses delivering content to devices using client device attributes and delivery/transport protocols does disclose obtain information indicating an amount of computing resources available to the first application ([0020] where a selection of an appropriate format of an application (such as a movie or application, depends on the capabilities of a device, such as processor or GPU capabilities, [0036] where a newer device with a faster processor and higher resolution display is able to execute similar types of applications as an existing smart phone, [0041] where the information of the first device indicates the type of device and its video capabilities (I.e., HD, SD, etc.) along with processor speed, RAM, and display/resolution capability, which Examiner corresponds to an amount of computational resources available to a first application, such as a movie).
Watts-Kafle and Evans (hereafter Watts-Kafle-Evans) are analogous art because each reference discloses delivering content to devices using client device attributes and delivery/transport protocols. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the Watts-Kafle system of dynamically streaming content to different clients using different protocols with the tracking of various device capabilities, disclosed in the Evans system. The motivation to combine would be to select an application that is capable of being supported by the device, which is also able to support the greatest number of protocols, as taught by Evans (Evans, 0042]). 


Regarding claim 13, Watts discloses a non-transitory computer-readable storage medium storing executable instructions that ([0107] see computer readable medium), as a result of being executed by one or more processors of a computer system ([0097] see system and processor and memory), cause the computer system to:
cause a first portion of content to be streamed to a first device based at least in part on a first content delivery protocol ([0040] where the HLS protocol (for example) is used to stream media to the client device), the first content delivery protocol selected based at least in part on a set of properties of the first device ([0040], see plurality of device types and plurality of streaming protocols, where the device type determines which protocol to use to stream the content);
obtain a subset of properties of the set of properties from the first device ([0077] see client device load and client device capabilities).
However, Watts does not explicitly disclose in response to the subset of properties indicating a change in a state of the first device and an amount of computational resources available to an application of the first device, cause a second portion of the content to be streamed, based at least in part on a second content delivery protocol. 
However, Kafle, which is analogous to Watts because Kafle also discloses delivering content to devices using different protocols, does disclose in response to the subset of properties indicating a change in a state of the first device ([0054] where the user may select between lower latency or higher reliability display of the media stream and the sink buffer size may be adjusted indicates a change in a state of the first device, [0071], where the initial protocol established was UDP transport protocol, [0072], where the “get parameter request” to ascertain whether the sink device (client device) is capable of transmitting media over TCP determining a change in state of the first device), cause a second portion of the content to be streamed, based at least in part on a second content delivery protocol ([0074], where the source device begins communicating with the sink device over TCP, indicates streaming the second portion over TCP, where TCP is the second content delivery protocol).
Watts and Kafle (hereafter Watts-Kafle) are analogous art because each reference discloses delivering content to devices using different protocols. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the Watts system of streaming content to different clients using different protocols with the dynamic protocol switching feature, disclosed in the Kafle system. The motivation to combine would be to dynamically select the best transport mechanism (i.e., delivery protocol) based on the type of content, network conditions, or available buffering, as taught by Kafle (Kafle, 0030]). 

However, Watts-Kafle do not explicitly disclose an amount of computational resources available to an application of the first device.
However, Evans which is analogous to Watts-Kafle because each reference discloses delivering content to devices using client device attributes and delivery/transport protocols does disclose an amount of computational resources available to an application of the first device ([0020] where a selection of an appropriate format of an application (such as a movie or application, depends on the capabilities of a device, such as processor or GPU capabilities, [0036] where a newer device with a faster processor and higher resolution display is able to execute similar types of applications as an existing smart phone, [0041] where the information of the first device indicates the type of device and its video capabilities (I.e., HD, SD, etc.) along with processor speed, RAM, and display/resolution capability, which Examiner corresponds to an amount of computational resources available to a first application, such as a movie).
Watts-Kafle and Evans (hereafter Watts-Kafle-Evans) are analogous art because each reference discloses delivering content to devices using client device attributes and delivery/transport protocols. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the Watts-Kafle system of dynamically streaming content to different clients using different protocols with the tracking of various device capabilities, disclosed in the Evans system. The motivation to combine would be to select an application that is capable of being supported by the device, which is also able to support the greatest number of protocols, as taught by Evans (Evans, 0042]). 

Regarding claim 21, the combination of Watts-Kafle-Evans disclose the features of claim 1, as discussed above. However, Watts does not explicitly disclose wherein the first client device attribute indicates an action performed by a user of the first client device with the first application.
However, Kafle, which is analogous to Watts because Kafle also discloses delivering content to devices using different protocols, does disclose wherein the first client device attribute indicates an action performed by a user of the first client device with the first application ([0053] where the user chooses between lower latency or higher reliability display, where the sink buffer adjustment is a result of the user’s choice between lower latency or higher reliability display).
Watts and Kafle (hereafter Watts-Kafle) are analogous art because each reference discloses delivering content to devices using different protocols. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the Watts system of streaming content to different clients using different protocols with the dynamic protocol switching feature, disclosed in the Kafle system. The motivation to combine would be to dynamically select the best transport mechanism (i.e., delivery protocol) based on the type of content, network conditions, or available buffering, as taught by Kafle (Kafle, 0030]). 

Regarding claim 22, the combination of Watts-Kafle-Evans disclose the features of claim 1, as discussed above. However, Watts does not explicitly disclose wherein the first client device attribute includes a modification to at least one previous member of the set of client device attributes.
However, Kafle, which is analogous to Watts because Kafle also discloses delivering content to devices using different protocols, does disclose wherein the first client device attribute includes a modification to at least one previous member of the set of client device attributes ([0053] where the user chooses between lower latency or higher reliability display, where the sink buffer adjustment is a result of the user’s choice between lower latency or higher reliability display).
Watts and Kafle (hereafter Watts-Kafle) are analogous art because each reference discloses delivering content to devices using different protocols. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the Watts system of Kafle system. The motivation to combine would be to dynamically select the best transport mechanism (i.e., delivery protocol) based on the type of content, network conditions, or available buffering, as taught by Kafle (Kafle, 0030]). 

Regarding claim 23, the combination of Watts-Kafle-Evans disclose the features of claim 1, as discussed above. However, Watts does not explicitly disclose wherein the first client device attribute includes an attribute not previously included in the set of client device attributes.
However, Kafle, which is analogous to Watts because Kafle also discloses delivering content to devices using different protocols, does disclose wherein the first client device attribute includes an attribute not previously included in the set of client device attributes ([0053] where the user chooses between lower latency or higher reliability display, where the sink buffer adjustment is a result of the user’s choice between lower latency or higher reliability display, where the selection between lower latency or higher reliability display corresponds with an attribute not previously included).
Watts and Kafle (hereafter Watts-Kafle) are analogous art because each reference discloses delivering content to devices using different protocols. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the Watts system of streaming content to different clients using different protocols with the dynamic protocol switching feature, disclosed in the Kafle system. The motivation to combine would be to dynamically select the best transport mechanism (i.e., delivery protocol) based on the type of content, network conditions, or available buffering, as taught by Kafle (Kafle, 0030]). 

Regarding claim 24, the combination of Watts-Kafle-Evans disclose the features of claim 1, as discussed above. Watts discloses wherein the first portion of the content and the second portion of the content are streamed by a streaming server ([0044] see different portions of media program being streamed); and 
wherein the computer-implemented method further comprises: 
obtaining information indicative of a condition of the streaming server ([0076] where the streaming device (server) determine another multimedia device (i.e., server) is the least busy, and/or obtain information related to network load conditions, multimedia device load conditions, multimedia device capabilities); and 
streaming, over the network, a third portion of the content using a third content delivery protocol ([0040] see the plurality of streaming protocols, [0044] where different portions of a media stream may be concurrently streamed from two or more multimedia devices to two or more client devices at the same time).

Regarding claim 25, the combination of Watts-Kafle-Evans disclose the features of claim 1, as discussed above. However, Watts does not explicitly disclose wherein the first client device attribute further comprises information indicating an amount of computational resources available to the first application.
However, Kafle, which is analogous to Watts because Kafle also discloses delivering content to devices using different protocols, does disclose wherein the first client device attribute further comprises information indicating an amount of computational resources available to the first application ([0053] where the selection between lower latency or higher reliability display resulting in the sink buffer adjustment corresponds with amount of resources available to the first application).
Watts and Kafle (hereafter Watts-Kafle) are analogous art because each reference discloses delivering content to devices using different protocols. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the Watts system of streaming content to different clients using different protocols with the dynamic protocol switching feature, disclosed in the Kafle system. The motivation to combine would be to dynamically select the best transport mechanism (i.e., delivery protocol) based on the type of content, network conditions, or available buffering, as taught by Kafle (Kafle, 0030]). 

Regarding claim 26, the combination of Watts-Kafle-Evans disclose the features of claim 5, as discussed above. However, Watts does not explicitly disclose wherein the set of usage conditions 
wherein the set of usage conditions includes a first condition indicating an operation performed with an application executed by the first device and responsible for displaying the content ([0053] where the selection by the user deciding between lower latency or higher reliability display resulting in the sink buffer adjustment corresponds with a first condition indicating an operation performed with an application, and the selection would be responsible for displaying the content).
Watts and Kafle (hereafter Watts-Kafle) are analogous art because each reference discloses delivering content to devices using different protocols. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the Watts system of streaming content to different clients using different protocols with the dynamic protocol switching feature, disclosed in the Kafle system. The motivation to combine would be to dynamically select the best transport mechanism (i.e., delivery protocol) based on the type of content, network conditions, or available buffering, as taught by Kafle (Kafle, 0030]). 


Regarding claim 27, the combination of Watts-Kafle-Evans disclose the features of claim 5, as discussed above. Watts discloses wherein the memory further includes instructions that, as a result of being executed by the processor, cause the system to calculate a set of fitness measures for a plurality of content delivery protocols available to the system based at least in part on the set of usage conditions ([0076] see network load conditions, client device load conditions, device capabilities and compatibilities, etc., which results in the streaming server device automatically switching to a second least busy multimedia device, as the first multimedia device is busier/consumes more resources).

Regarding claim 28, the combination of Watts-Kafle-Evans disclose the features of claim 27, as discussed above. Watts discloses wherein the memory further includes instructions that, as a result of being executed by the processor, cause the system to update the set of fitness measures based at least in part on the first usage condition ([0076] see network load conditions, client device .

Regarding claim 29, the combination of Watts-Kafle-Evans disclose the features of claim 27, as discussed above. Watts discloses wherein instructions that cause the system to calculate the set of fitness measures further include instructions that, as a result of being executed by the processor, cause the system to weigh the set of fitness measures based at least in part on a subset of usage conditions of the set of usage conditions ([0076] see network load conditions, client device load conditions, device capabilities and compatibilities, etc., which results in the streaming server device automatically switching to a second least busy multimedia device, as the first multimedia device is busier/consumes more resources).

Regarding claim 30, the combination of Watts-Kafle-Evans disclose the features of claim 5, as discussed above. Watts discloses wherein the set of usage conditions includes information indicating at least one of: an operating system of the first device, an application executed by the first device, a screen size of the first device, a resolution of the first device, an amount of computational resources available to the first device, a set of protocols available to the first device, a user interaction with the first device, muting the content on the first device, switching between applications of the first device, switching between devices, and network bandwidth available to the first device ([0077] see switching between devices).

Regarding claim 31, the combination of Watts-Kafle-Evans disclose the features of claim 5, as discussed above. Watts discloses wherein the instructions that cause the system to provide the second portion of the media using the second content delivery protocol further include instructions that, as a result of being executed by the processor, cause the system to provide the second portion of the media to a second device distinct from the first device ([0077] where the ongoing stream is switched from one client device to a different device, where the switching of the .

Regarding claim 32, the combination of Watts-Kafle-Evans disclose the features of claim 13, as discussed above. Watts discloses wherein a property of the subset of properties indicates a reduction in computational resources of the first device and the second content delivery protocol has a lower resolution than the first content delivery protocol ([0077] where switching to a high resolution TV upon detection from a user device indicates a reduction in computational resources, also see client device load, and [0040] where the use of MRS (such as for TiVo) and HLS protocols indicate a lower resolution, when compared with each other).

Regarding claim 33, the combination of Watts-Kafle-Evans disclose the features of claim 13, as discussed above. Watts discloses wherein the first portion of content and the second portion of the content are distinct ([0077] where the ongoing stream is switched from one client device to a different device, where the switching of the ongoing stream corresponds to a first and second portion of the content).

Regarding claim 34, the combination of Watts-Kafle-Evans disclose the features of claim 13, as discussed above. Watts discloses wherein the subset of properties includes information indicating an operation associated with an application executed by the first device ([0077] where a user command may instruct the media program to be switched from one device to another, where a user command indicates an operation associated with the application).

Regarding claim 35, the combination of Watts-Kafle-Evans disclose the features of claim 13, as discussed above. Watts discloses wherein the instructions that cause the computer system to cause the first portion of content to be streamed further include instructions that cause the computer system to cause a first streaming server to stream the first portion of content ([0077] where the ongoing stream is switched from one client device to a different device, where the switching by .

Regarding claim 36, the combination of Watts-Kafle-Evans disclose the features of claim 35, as discussed above. Watts discloses wherein the instructions that cause the computer system to cause the second portion of the content to be streamed further include instructions that cause the computer system to cause a second streaming server to stream the second portion of the content to a second device distinct from the first device ([0077] where the ongoing stream is switched from one client device to a different device, where the switching of the ongoing stream corresponds to a first and second portion of the content).

Claims: 37:
Claim 37 is rejected under 35 U.S.C. 103 as being obvious over Watts et al. (US 20140068789), hereafter Watts, and further in view of Kafle et al. (US 20150295982), and Evans et al. (US 201200791260), further in view of Mahajan et al. (US 20110219122).
Regarding claim 37, the combination of Watts-Kafle-Evans disclose the features of claim 13, as discussed above. However, Watts-Kafle-Evans do not explicitly disclose wherein the first portion of the content and the second portion of the content are part of a streaming session for a remote desktop application.
However, Mahajan, which is analogous to Watts-Kafle-Evans because Mahajan also discusses streaming content to client devices, does disclose wherein the first portion of the content and the second portion of the content are part of a streaming session for a remote desktop application ([0066] see remote presentation session using RDP protocol, where portions of the content may be streamed over TCP protocol and also over UDP protocol, where using the different protocols corresponds to a first and second portion of the content).
Watts-Kafle-Evans and Mahajan (hereafter Watts-Kafle-Evans-Mahajan) are analogous art because each reference discusses streaming content to client devices. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the Watts-Kafle-Evans system of streaming content to different clients with the ability to stream over different protocols, disclosed in the Mahajan system. The motivation to combine would be to avoid significant delays in streaming data, as taught by Mahajan ([0066]). 

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hassan et al. (US 20160088054) generally discloses in para. 0031 the streaming protocol DASH allowing for fast adaptation to changing network and wireless link conditions, user preferences and device capabilities, such as display resolution, the type of central processing unit (CPU) employed, the memory resources available [0031, 0035]
.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH S. SOLOMON whose telephone number is (571)270-0418.  The examiner can normally be reached on 9:30am - 5:45PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip J. Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/RS/Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2456